                                                                                                                                      01/02/2021 04:35:44pm
                          Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 1 of 10

 Fill in this information to identify your case:
 Debtor 1              Neal                                         Villarreal
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number           20-10251
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       Ford Motor Credit                                                            True Lease - 2020 Ford Explorer
           Name
                                                                                        Contract to be ASSUMED
           Po Box 62180
           Number    Street



           Colorado Springs                             CO        80962-2180
           City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                                                                                                                                          01/02/2021 04:35:44pm
                           Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 2 of 10

 Fill in this information to identify your case:
     Debtor 1               Neal                                        Villarreal
                            First Name           Middle Name            Last Name                            Check if this is:
     Debtor 2                                                                                                     An amended filing
     (Spouse, if filing)    First Name           Middle Name            Last Name                            
                                                                                                                 A supplement showing postpetition
     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS
                                                                                                                  chapter 13 income as of the following date:
     Case number            20-10251
     (if known)
                                                                                                                  MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                              Debtor 1                                            Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page        Employment status            Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                         Occupation             Truck Driver - 1099 Employee                        Housewife
      Include part-time, seasonal,
      or self-employed work.             Employer's name        VJV Transport

      Occupation may include             Employer's address     409 Massachusetts
      student or homemaker, if it                               Number Street                                       Number Street
      applies.




                                                                Harlingen                     TX      78552
                                                                City                          State   Zip Code      City                   State   Zip Code

                                         How long employed there?        11 Years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                              For Debtor 1            For Debtor 2 or
                                                                                                                      non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                       $0.00                   $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                        3.   +              $0.00                   $0.00

4.    Calculate gross income. Add line 2 + line 3.                                   4.                  $0.00                   $0.00




Official Form 106I                                             Schedule I: Your Income                                                                 page 1
                                                                                                                                                             01/02/2021 04:35:44pm
                              Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 3 of 10

Debtor 1        Neal Villarreal                                                                                              Case number (if known)    20-10251
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.              $0.00                 $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.             $0.00                 $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.             $0.00                 $0.00
     5d. Required repayments of retirement fund loans                                                       5d.             $0.00                 $0.00
     5e. Insurance                                                                                          5e.             $0.00                 $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00                 $0.00
     5g. Union dues                                                                                         5g.             $0.00                 $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +           $0.00                 $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.              $0.00                 $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.              $0.00                 $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.         $3,549.88                 $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.             $0.00                 $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.             $0.00                 $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00                 $0.00
     8e. Social Security                                                                                    8e.             $0.00                 $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00                 $0.00
     8g. Pension or retirement income                                                                       8g.             $0.00                 $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +           $0.00                 $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.          $3,549.88                 $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.         $3,549.88    +            $0.00      =       $3,549.88
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.            $3,549.88
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             Debtors CMI and Schedule I will not match because debtor's MOR's reflect business expenses that
     Yes. Explain: are secured debts which debtor has scheduled to be paid through his Ch. 13 Bk Plan.




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
                                                                                                      01/02/2021 04:35:44pm
                     Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 4 of 10

Debtor 1     Neal Villarreal                                             Case number (if known)   20-10251

8a. Attached Statement (Debtor 1)

                                      VJV Transport - 1099 Employee

Gross Monthly Income:                                                                                        $6,516.54

Expense                                      Category                                   Amount

Telephone                                    Telephone                                $233.33
Fuel & Vehicle Maintenance                   Fuel & Vehicle Maintenanc               $1,883.33
Vehicle Insurance                            Vehicle Insurance                        $833.33
Supplies                                     Supplies                                   $16.67
Total Monthly Expenses                                                                                       $2,966.66

Net Monthly Income:                                                                                          $3,549.88




Official Form 106I                         Schedule I: Your Income                                              page 3
                                                                                                                                     01/02/2021 04:35:44pm
                           Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 5 of 10

 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1               Neal                                         Villarreal                      An amended filing
                            First Name            Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)    First Name            Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS                                    MM / DD / YYYY
     Case number            20-10251
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                                                                         No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                                                                             No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.

      4b. Property, homeowner's, or renter's insurance                                                              4b.

      4c. Home maintenance, repair, and upkeep expenses                                                             4c.

      4d. Homeowner's association or condominium dues                                                               4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
                                                                                                                     01/02/2021 04:35:44pm
                       Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 6 of 10

Debtor 1      Neal Villarreal                                                          Case number (if known)   20-10251
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                     $200.00
     6b. Water, sewer, garbage collection                                                           6b.                      $50.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                     $400.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                      $415.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                       $50.00
10. Personal care products and services                                                             10.

11. Medical and dental expenses                                                                     11.

12. Transportation. Include gas, maintenance, bus or train                                          12.                     $200.66
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                    $200.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Ford Motor Credit - Lease                                 17a.                    $359.22
     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                             20a.

     20b.   Real estate taxes                                                                       20b.

     20c.   Property, homeowner's, or renter's insurance                                            20c.

     20d.   Maintenance, repair, and upkeep expenses                                                20d.

     20e.   Homeowner's association or condominium dues                                             20e.



 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
                                                                                                                            01/02/2021 04:35:44pm
                       Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 7 of 10

Debtor 1      Neal Villarreal                                                                  Case number (if known)   20-10251
21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $1,874.88
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $1,874.88

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $3,549.88
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $1,874.88
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                  $1,675.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                See continuation sheet.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
                                                                                                                       01/02/2021 04:35:44pm
                      Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 8 of 10

Debtor 1    Neal Villarreal                                                               Case number (if known)   20-10251


24. Expected increase or decrease in expenses within the year after you file this form:
    1. Taxes and Insurance are Escrowed.

    2. Ford Motor Credit Lease agreement will terminate on 11/2022. At such point, debtor will allocate disposable income
    towards household expenses.




 Official Form 106J                                    Schedule J: Your Expenses                                                 page 4
                                                                                                                           01/02/2021 04:35:45pm
                       Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 9 of 10

 Fill in this information to identify your case:
 Debtor 1           Neal                                     Villarreal
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        20-10251
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Neal Villarreal                                  X
        Neal Villarreal, Debtor 1                              Signature of Debtor 2

        Date 01/04/2021                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
                                                                                                             01/02/2021 04:35:45pm
                      Case 20-10251 Document 28 Filed in TXSB on 01/04/21 Page 10 of 10
                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                            BROWNSVILLE DIVISION

  IN RE:   Neal Villarreal                                                        CASE NO.   20-10251

                                                                                 CHAPTER     13

                                                 Certificate of Service


I hereby certify that on January 4, 2021, Amended Schedules G, I, J and Declartion of Schedules was served on the
following parties on the date it was electronically filed. Service was accomplished by regular mail, unless otherwise
requested by electronic mailing, to the following:

Date:      1/4/2021                                             /s/ Marcos D. Oliva
                                                                Marcos D. Oliva
                                                                Attorney for the Debtor(s)


Credit One Bank                                Genesis Bc/Celtic Bank                         Merrick Bank/CardWorks
xxxxxxxxxxxx4772                               xxxxxxxxxxxx1167                               xxxxxxxxxxxx7891
Attn: Bankruptcy Department                    Attn: Bankruptcy                               Attn: Bankruptcy
PO Box 98873                                   PO Box 4477                                    PO Box 9201
Las Vegas, NV 89193                            Beaverton, OR 97076                            Old Bethpage, NY 11804


Credit One Bank                                IBC Bank / First Bankcard                      Nordstrom Signature Visa
xxxxxxxxxxxx2772                               xxxx-xxxx-xxxx-9464                            xxxxxxxxxxxx2607
Attn: Bankruptcy Department                    P.O. Box 2818                                  Attn: Bankruptcy
PO Box 98873                                   Omaha, NE 68103-2818                           PO Box 6555
Las Vegas, NV 89193                                                                           Englewood, CO 80155


First National Bank of Omaha                   IBC Bank / First Bankcard                      PeopleFund
xxxxxxxxxxx6581                                xxxx-xxxx-xxxx-1556                            3228
Attn: Bankruptcy                               P.O. Box 2818                                  2921 E. 17th St., Bldg D., Ste. 1
PO Box 3128                                    Omaha, NE 68103-2818                           Austin, TX 78702
Omaha, NE 68103


Ford Motor Credit                              IBC Mortgage                                   Security Finance
xxxx2750                                       xxxxxxxxx9636                                  xxxxxx0378
National Bankruptcy Service Center             1 Corporate Drive, Ste. 360                    310 S. 3rd
PO Box 62180                                   Lake Zurich, IL 60047-8945                     Harlingen, TX 78550
Colorado Springs, CO 80962


Ford Motor Credit                              Internal Revenue Service                       Sun Loan #08
xxxx2750                                       Department of Treasury                         x8895
Po Box 542000                                  PO Box 7346                                    1306 N Ed Carey Dr Ste 1
Omaha, NE 68154                                Philadelphia, PA 19101                         Harlingen, TX 78550



Ford Motor Credit                              Liftfund                                       TitleMax Title Loans
Po Box 62180                                   x2259                                          xxxxx-xxxx-xxxx5269
Colorado Springs, CO 80962-2180                2007 W Martin St                               1117 S. 77 Sunshine Strip
                                               San Antonio, TX 78207                          Harlingen, TX 78550
